Citation Nr: 0432341	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-09 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.

2.  Entitlement to service connection for a right knee 
disability, to include degenerative arthritis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a duodenal ulcer.

4.  Entitlement to a disability evaluation in excess of 10 
percent, prior to November 30, 2001, for a left foot 
disability.  

5.  Entitlement to a disability evaluation in excess of 20 
percent, on and after December 1, 2001, for a left foot 
disability.   




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979, and from May 1980 to October 1988.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of October 2000 and November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado.  The October 2000 rating decision 
granted service connection for a duodenal ulcer and assigned 
a 10 percent rating.  That rating decision also denied the 
veteran's claim seeking entitlement to service connection for 
a right knee disability and depression.  Additionally, the RO 
denied the veteran's claim for dental benefits.  The November 
2002 action granted service connection for a left foot 
disability; a 10 percent disability rating was assigned.  
Subsequent to that action, a 20 percent disability evaluation 
was assigned by the RO in a February 2004 rating decision.

In May 2004, the veteran presented testimony at a video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that action was produced and has been included 
in the claims folder for review.  It is noted that during 
that hearing, the veteran withdrew his claim for VA dental 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has proffered testimony before the Board and 
before a VA hearing officer.  During those hearings, the 
veteran expressed his disagreement with the RO's multiple 
actions.  Specifically, he has averred that the claims folder 
is missing information from his service personnel records 
that would corroborate his assertions.  He has stated that 
his service personnel records show when he was excused from 
duties due to psychiatric difficulties, including depression.  
Moreover, he further contends that he is entitled to 
increased evaluations for his service-connected disabilities 
at issue.  

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  While the 
more recent post-service medical records indicate that the 
veteran now suffers from a psychiatric disability and a right 
knee disorder, those same medical records do not specifically 
rule out the possibility that these conditions began in or 
were caused by his military service.  Additionally, the 
record is negative for recent evaluations of the veteran's 
duodenal ulcer and left foot disability.  Therefore, it is 
the opinion of the Board that thorough and contemporaneous 
medical examinations which takes into account the records of 
prior medical treatment, along with the veteran's service 
personnel records, should be accomplished, so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and the appropriate 
service department office and request a 
copy of the veteran's complete service 
personnel file.  Of particular interest 
are the records from the veteran's second 
period of enlistment (May 1980 to October 
1988), along with any administrative 
actions taken against the veteran.  The 
RO should specifically ask for any 
nonjudicial punishment records along with 
all administrative separation reports for 
the veteran.  All obtained documents 
should be included in the claims folder 
for future review.  If any request to the 
NPRC and/or the service department is 
returned without records, the lack of 
records should be so noted in the claims 
folder.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2003 to the present) received 
for his claimed psychiatric disorder and 
right knee disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), and the Department of 
Defense facilities, should then be 
requested.  All records obtained should 
be added to the claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).

3.  Thereafter, the RO should schedule 
the veteran for psychiatric and 
orthopedic examinations, by appropriate 
specialists, to assess the nature and 
etiology of his claimed psychiatric and 
right knee disabilities.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.

a.  The purpose of these examinations is 
to determine whether the veteran has the 
claimed disabilities, and if so, whether 
they are due to or caused by the 
veteran's military service.  In other 
words, if it is determined that the 
veteran now has a mental disability and 
right knee disability, the examiners 
should opine whether it is at least as 
likely as not that the disabilities were 
incurred in or caused by the veteran's 
military service.

Any further indicated tests or laboratory 
studies should be performed.  All 
opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.  The examiners should 
also explain, in detail, any contrary 
diagnoses that appear in the veteran's 
file, and why the examiners may disagree 
with those previous findings.

b.  In addition, the RO should schedule 
the veteran for examinations, by 
appropriate specialists, to assess the 
nature and severity of the service-
connected duodenal ulcer and left foot 
disability.  After the appropriate 
testing has been accomplished and the 
veteran has been examined, the examiners 
should provide a detailed analysis of the 
disabilities, to include the various 
symptoms and manifestations produced by 
the disorders.  Any further indicated 
tests or laboratory studies should be 
performed.  All opinions expressed by the 
medical specialists must be accompanied 
by a complete rationale.  

c.  The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2004).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remains denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



